Citation Nr: 1740643	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to a disability rating in excess of 10 percent for a right wrist disability.

4. Entitlement to an increased rating for a low back disability, rated at 10 percent  prior to April 30, 2012; June 1, 2012 to January 27, 2013; and March 1, 2013 to November 5, 2015, and at 20 percent from November 5, 2015, including on the basis of unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

 This case comes before the Board of Veterans' Appeals (Board) from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a June 2012 Travel Board hearing.  The hearing transcript is of record. 

In a January 2015 decision, the Board, in pertinent part, denied service connection for a cervical spine disability, left and right shoulder disabilities, left and right hip disabilities, and a left hand disability, and denied entitlement to an increased rating for a right wrist disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By January 2016 Order, the Court vacated the portion of the Board's January 2015 decision that denied service connection for the above-noted disabilities and denied an increased rating for a right wrist disability, and remanded the matter to the Board for compliance with instructions contained in a January 2016 Joint Motion for Partial Remand (Joint Motion) of the appellant and the VA Secretary. 

In a June 2016 decision, the Board denied increased rating for the low back disability and remanded the claims for service connection for the cervical spine, bilateral shoulder, bilateral hip, and left hand disorders and an increased rating for the left wrist disability.  The Veteran appealed the denial of the low back claim to the Court.  By January 2017 Order, the Court vacated the portion of the Board's January 2016 decision that denied an increased rating for a low back disability, and remanded the matter to the Board for compliance with instructions contained in a January 2016 Joint Motion of the appellant and the VA Secretary.

In a February 2017 rating decision, service connection was granted for a cervical spine disability, left and right shoulder disabilities, radiculopathies of the upper extremities, and a left hand disability.  As such, the appeal is satisfied with respect to those issues.  The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the initial ratings assigned in the February 2017 rating decision.  The matter is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to that NOD will be the subject of a later Board decision, if ultimately necessary.

In the January 2015 decision, the issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for surgical treatment in September 2013 was referred to the agency of original jurisdiction (AOJ) for initial action.  The record still does not reflect that the RO has adjudicated this claim.  Therefore, it is again referred to the AOJ for appropriate action.

The issue of increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The hip disorders are related to service.

2.  The right wrist disability has not resulted in ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of the left hip disorder have been met.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection of the right hip disorder have been met.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for a rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the right wrist disability, most recently in 2016.  The Board notes that the VA examination records do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Finally, there is no prejudice in relying on the VA examinations for the right wrist disability because there is no evidence, including history, of limitation of motion while weight-bearing or difference in range of motion with and without weight-bearing.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. §  1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Analysis

The service medical records show the Veteran sustained injuries to the low back, right wrist, and jaw in a November 1, 1966, helicopter crash.  A September 1967 consultation report noted he complained of pain in the low back that radiated up to the shoulders, but not to the leg.  Service records and VA examination reports in January 1968, March 1969, and January 1973 are negative for any indication of injury to the hips in service.

A June 2008 VA treatment record reveals the Veteran's history of an in-service helicopter crash, resulting in serious injury to the spine, neck, and right hand.  An August 2008 VA treatment record reveals the Veteran's history of pain of the entire spine, neck, shoulders, hips, and knees for 40 years, since a crash in Vietnam.  

A September 2008 VA examination record reveals the Veteran's history of bilateral hip pain for approximately 15 years.  He reported that the hip "snapped" at the time of his in-service accident.  X-ray imaging showed bilateral osteoarthritis with a right coxa magna.  The examiner opined that the bilateral hip pain was less likely than not caused by or the result of service-connected injury because the in-service accident resulted in lumbar spine injury.  The examiner added, however, that the severity of the arthritis could be secondary to posttraumatic arthritis because the Veteran worked as an insurance agent and never did physical work to be responsible for the degree of arthritis.  

A June 2013 VA examination record reveals diagnoses of osteoarthritis and right coxa magna.  The record reports the Veteran's history of left hip pain since the in-service helicopter crash.  The examiner determined the bilateral hip disorder was not incurred in or related to service, including the in-service accident.  The examiner explained that there was no objective evidence that the diagnosed hip disabilities onset in service or shortly thereafter.  The examiner added the osteoarthritis was due to the normal aging process and the finding of coxa magna was an incidental finding of no clinical significance.  

An August 2016 VA examination record, pertaining to claims for service connection for cervical spine, wrist, shoulder, and hand disorders, reports that it is "commonly accepted medical knowledge that involvement in an aircraft crash landing produces significant multi-directional blunt force trauma with a compressive force to the spine and all involved body joints."  The examiner determined the disorders diagnosed during the examination were most likely due to the in-service injuries due to the histories of multiple hard helicopter landings in service and significant crash.  

A January 2017 VA examination record reveals the Veteran's history of hip pain since the in-service crash.  The examiner determined the Veteran's current hip disability was not related to service because it was degenerative, meaning it was age-related.  

Upon consideration of the evidence, the Board finds service connection is warranted for a bilateral hip disorder, diagnosed as arthritis.  The record includes competent and credible evidence of the Veteran's involvement in multiple helicopter landings during a firefight during service and a helicopter crash.  The record also includes opinions that the trauma sustained by the Veteran during service affected multiple joints causing arthritis and/or potentially increasing the severity of later arthritis.  Given the circumstances of the Veteran's service, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for a bilateral hip disorder.   
 
Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2017).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  With respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson v. Brown, 9 Vet. App. 7 (1996).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  A 30 percent rating is warranted for favorable ankylosis at 20 degrees to 30 degrees dorsiflexion.  Higher ratings are provided for ankylosis other than favorable.  
 
Analysis

A June 2008 VA treatment record reveals the Veteran's history of "some aching pain" in the right wrist though his right hand was "functioning well."  

A September 2008 VA examination record indicates that the Veteran had full strength with wrist flexion and extension and finger and thumb movement.  Examination revealed "good" range of motion in the right wrist.  

A June 2010 VA examination shows that the Veteran complained of bilateral wrist pain with an inability to make a fist due to swelling and an inability to pick up things with his right hand.  A summary of general joint findings revealed bony joint enlargement, deformity, edema, effusion, tenderness, pain at rest, and guarding of movement to the right wrist.  Range of motion studies revealed objective evidence of pain with active motion and dorsiflexion to 50 degrees, palmar flexion to 60 degrees, radial deviation to 10 degrees, and ulnar deviation to 10 degrees.  There was no additional limitation of motion after three repetitions of range of motion.  The examiner noted effects of bilateral arthritis of the hands on usual daily activities and noted bilateral wrist pain was an associated problem. 

A June 2013 VA wrist examination included a diagnosis of residual strain, healed right navicular fracture.  The Veteran complained of "some" limited movement to the right wrist and reported that the disorder had remained stable since the 1960s.  The Veteran denied any flare-ups but stated that his right hand did not seem to work as it did before the helicopter crash in service.  The examiner noted range of motion studies revealed right wrist palmar flexion to 60 degrees and dorsiflexion to 50 degrees with no objective evidence of painful motion.  After repetitive-use testing, right wrist palmar flexion was to 60 degrees and dorsiflexion was to 70 degrees.  There was functional loss due to less movement than normal, but muscle strength testing was normal.  There was no evidence of ankylosis of the wrist joint.  The examiner noted the Veteran's wrist condition had an impact on his ability to work, but the record notes that the Veteran had gotten used to writing with his deformity/disability and had been able to perform his job as an insurance agent for 39 years.  The examiner found the Veteran currently had no neurological symptoms related to the right wrist or hand and that the current right hand symptoms were consistent with degenerative joint disease related to the normal aging process. 

A July 2016 VA "peripheral nerves" examination record reports that muscle strength was 5/5 with right wrist flexion and 4/5 with right wrist extension.  

An August 2016 VA examination record reveals the Veteran's history of persistent right wrist pain with limitation of motion.  The Veteran did not report flares.  Range of motion testing revealed palmar flexion to 30 degrees, dorsiflexion to 30 degrees, ulnar deviation to 10 degrees, and radial deviation to 10 degrees.  The examiner noted that the limitation of motion was due to pain and stiffness.  After repetition, range of motion testing revealed palmar flexion to 20 degrees, dorsiflexion to 20 degrees, ulnar deviation to 15 degrees, and radial deviation to 10 degrees.  The examiner determined there was a reduction in strength to 3/5 with flexion and extension due to the right wrist disability.  There was no atrophy.  The examiner determined the right wrist disability would affect occupational functioning, explaining that the loss of wrist and hand motion would most likely preclude participation in any physically active vocations and preclude maintaining sedentary employment.  

Based upon the evidence of record, the Board finds a higher rating is not warranted for a right wrist disability.  Although the record reveals probative evidence of limitation of motion, there is no evidence, to include allegation, of ankylosis.  The Board has considered whether there is any other basis for assigning a higher or separate rating but has found none.  Notably, service connection has been separately granted for neuropathy of the right upper extremity effective March 17, 2010, the date of the electromyogram that reported that right median neuropathy at the wrist should be considered, and the rating assigned for the neuropathy contemplates impairment of wrist movement.  There is no evidence of additional neurological deficit associated with the right wrist disability that could warrant a higher or separate rating.  See 38 C.F.R. § 4.14.  Furthermore, although the record reveals diagnoses of degenerative joint disease of the right hand and associated impairment, the record does not include any medical evidence linking the right hand disability to the right wrist disability, and the June 2013 VA examiner determined that the right hand degenerative joint disease is more consistent with the normal aging process.  Thus, the Board finds a separate rating is not warranted based on the hand disorder.  



In sum, a rating in excess of 10 percent is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder is granted.

Service connection for a right hip disorder is granted.

A rating in excess of 10 percent for a right wrist disorder is denied.


REMAND

Regarding the claim for increased rating for a lumbar spine disability, the record includes a July 2016 VA examination record that has not been adjudicated by the originating agency.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  In light of the need for remand, the Board finds the record would be aided by affording the Veteran another VA examination to determine the current degree of severity of the lumbar spine disability in accord with the January 2016 Joint Motion and Correia v. McDonald, 28 Vet. App. 158 (2016).
 
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Adjudicate the issue of entitlement to a temporary total rating for a period of convalescence following the September 2013 lumbar spine surgery.  

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

 Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


